  Case 2:14-cv-16744 Document 294 Filed 05/24/21 Page 1 of 3 PageID #: 11231




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

RON FOSTER, MARKETING & PLANNING )
SPECIALISTS LIMITED PARTNERSHIP, and )
FOSTER FARMS, LLC,                            )
                                              )             No. 2:14-cv-16744
      Plaintiffs and Counterclaim Defendants, )
                                              )
      v.                                      )
                                              )
UNITED STATES ENVIRONMENTAL                   )
PROTECTION AGENCY and ANDREW                  )
WHEELER, in his official capacity as          )
Administrator,                                )
                                              )
    Defendants and Counterclaim Plaintiffs.   )


                       NOTICE OF SUPPLEMENTAL AUTHORITY

       The United States respectfully submits this Notice of Supplemental Authority with

respect to a recent decision from the United States Court of Appeals for the Ninth Circuit in

United States v. Lucero, 989 F.3d 1088 (9th Cir. 2021). This decision is relevant to the United

States’ Cross Motion for Injunctive Relief, ECF No. 289, and Defendants’ response thereto, ECF

No. 290, currently pending before the Court.

       In response to the United States’ Cross Motion for Injunctive Relief, Defendants assert

that the compensatory mitigation that the United States seeks is unjust because two of the four

streams buried by Defendants purportedly do not qualify as “waters of the United States” under

the recently promulgated “Navigable Waters Protection Rule: Definition of ‘Waters of the

United States,’” 85 Fed. Reg. 22,339 (April 29, 2020) (“2020 WOTUS Rule”). See ECF No. 290

at 3-5. As the United States explained in its brief, the 2020 WOTUS Rule does not apply to the

discharges at issue in this matter, which occurred well before the June 22, 2020 effective date of

the 2020 WOTUS Rule. ECF No. 293 at 7. Indeed, this Court previously concluded that the
  Case 2:14-cv-16744 Document 294 Filed 05/24/21 Page 2 of 3 PageID #: 11232




definition of “waters of the United States” in effect at the time of Defendants’ unlawful activity

governs the case. See Mem. Op. & Order, ECF No. 237, at 22. Consistent with that conclusion,

the court in Lucero held that the 2020 WOTUS Rule does not apply retroactively. Lucero, 989

F.3d at 1104-05. This decision further supports the United States’ argument that the 2020

WOTUS Rule is irrelevant to the United States’ pending motion.



                                                     Respectfully submitted,

                                                     MICHAEL B. STUART
                                                     United States Attorney

                                                     /s/Jennifer M. Mankins
                                                     Jennifer M. Mankins
                                                     Assistant United States Attorney
                                                     W.V. State Bar No. 9959
                                                     United States Attorney’s Office
                                                     300 Virginia Street, East, Room 4000
                                                     Charleston, WV 25301
                                                     Phone: 304.345.2200
                                                     Fax: 304.347.5443
                                                     Email: jennifer.mankins@usdoj.gov

                                                     /s/Laura J. Brown
                                                     Laura J. Brown
                                                     Sonya J. Shea
                                                     United States Department of Justice
                                                     P.O. Box 7611
                                                     Washington, DC 20044-7611
                                                     202-514-3376 (Brown)
                                                     303-844-7231 (Shea)
                                                     laura.j.s.brown@usdoj.gov
Dated: May 24, 2021                                  sonya.shea@usdoj.gov
  Case 2:14-cv-16744 Document 294 Filed 05/24/21 Page 3 of 3 PageID #: 11233




                              CERTIFICATE OF SERVICE

      I hereby certify that the EPA’s Notice of Supplemental Authority was served on the

following counsel for Counterclaim Defendants through the CM/ECF system.


                                   Joseph V. Schaeffer
                         SPILMAN THOMAS & BATTLE PLLC
                               48 Donley Street, Suite 800
                                      P.O. Box 615,
                            Morgantown, West Virginia 26507
                                  Phone: 304-291-7952
                              jschaeffer@spilmanlaw.com

                                 John Charles Wilkinson, Jr.
                                    1530 Quarrier Street
                                    Charleston, WV 2531
                                Jcmaxwilkinson@gmail.com


Dated: 5/24/2021                                         /s/Laura J. Brown
